         Case 1:18-cv-04601-VEC Document 50 Filed 10/21/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street



MEMO ENDORSED
                                                      New York, New York 10007


                                                       October 18, 2019

By ECF
                                                            USDC SDNY
Honorable Valerie E. Caproni                                DOCUMENT
United States District Judge                                ELECTRONICALLY FILED
Thurgood Marshall United States Courthouse                  DOC #:
40 Foley Square                                             DATE FILED: 10/21/2019
New York, NY 10007

       Re:     Natural Resources Defense Council, Inc., et al. v. U.S. Department of the Interior,
               et al., 18 Civ. 4596 (VEC), consolidated with National Audubon Society, et al. v.
               U.S. Department of the Interior, et al., 18 Civ. 4601 (VEC), and State of New
               York, et al. v. U.S. Department of the Interior, et al., 18 Civ. 8084 (VEC)

Dear Judge Caproni:

        This Office represents defendants U.S. Department of the Interior, U.S. Fish and Wildlife
Service, and Daniel Jorjani, in his official capacity (“Defendants”), in the three consolidated
actions referenced above. In accordance with the Court’s August 9, 2019 scheduling order, see
Dkt. No. 55, we submit this joint letter on behalf of all parties to inform the Court as to the status
of the administrative record for these matters.

         Pursuant to the deadline set in the August 9 order, Defendants produced the
administrative record to all Plaintiffs on September 20, 2019. On October 11, 2019, Plaintiffs
collectively responded by proposing that additional materials be included in the record submitted
by Defendants. During the past week, the parties have reached agreement with respect to certain
of the Plaintiffs’ proposed additions, but the parties require additional time to meet and confer to
see if it is possible to reach agreement as to the remaining items, or at least to further narrow the
scope of issues in dispute. Accordingly, the parties propose to provide a second status report
regarding the administrative record on or before November 1, 2019, at which time the parties
will again either (a) notify the Court that they agree that the administrative record is complete
and propose reasonable page limits for their cross-motions for summary judgment, (b) propose a
further reasonable, extended deadline by which to update the Court on the status of their
discussions regarding the record’s completeness, or (c) propose a reasonable deadline for
briefing any motions regarding the record. See Dkt. No. 55 at 3.
        Case 1:18-cv-04601-VEC Document 50 Filed 10/21/19 Page 2 of 2
                                                                                       Page 2


      We thank the Court for its consideration of and attention to these matters.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York

                                                By: /s/ Andrew E. Krause
                                                    ANDREW E. KRAUSE
                                                    Assistant United States Attorney
                                                    Telephone: 212-637-2769
                                                    E-mail: andrew.krause@usdoj.gov

cc:   All counsel of record via ECF




      Application GRANTED.

      SO ORDERED.


                                   10/21/2019

      HON. VALERIE CAPRONI
      UNITED STATES DISTRICT JUDGE
